Citation Nr: 0944830	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2006 and April 2008, the Board remanded the claim 
for additional development and adjudicative action.  In a 
September 2008 Board decision, it denied the claim.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2009, the 
Veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand it for 
compliance with the instructions in the joint motion.  The 
Court granted the motion that same month.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's history of in-service knee pain, in-service 
treatment of knee pain, and continued knee pain following 
discharge from service is not credible.  

2.  There is no competent and credible evidence of a nexus 
between a post service left knee disability and service, and 
arthritis was not shown within one year following discharge 
from service.  


CONCLUSION OF LAW

A left knee disability, to include arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The proper VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  The veteran 
should be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide.  With regard to the 
service connection issue decided below, VA provided the 
Veteran with pre-adjudication notice in letters dated in 
January and March 2001.

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice was provided to the Veteran in a May 
2008 letter, and the claim was readjudicated in June 2008.

Regarding VA's duty to assist the appellant with her service 
connection claim, relevant service treatment records, post-
service private and VA medical reports, and written 
submissions and hearing testimony statements of the Veteran 
have been associated with the claims file.  VA provided the 
Veteran with an examination in connection with her claim.  

In the August 2009 joint motion, the parties agreed that 
"the Board should provide a statement of reasons or bases as 
to whether any further evidentiary development, in the form 
of another VA medical opinion, must be undertaken in order 
for the Board to adjudicate the case on the merits."  The 
Board does not find that any additional evidentiary 
development is warranted, particularly in the form of another 
VA medical opinion.  The parties and the undersigned agree 
that the Veteran has never claimed having sustained a 
specific injury in service.  The Veteran's current assertions 
are that she had left knee pain from overuse and received 
treatment in service.  At the May 2008 VA examination, she 
reported that the symptoms associated with her left knee 
began in 1990; thus, three years before discharge from 
service.  

The Board specifically rejects her complaints of pain and 
treatment in service regarding her left knee during the 
course of this appeal, as they are entirely inconsistent with 
the service treatment records, including statements she made 
during service about her own medical history.  Again, at the 
May 2008 VA examination, she stated that the symptoms in her 
left knee began in 1990.  However, Dental Health 
Questionnaires completed by the Veteran in January 1991, 
March 1991, April 1991, February 1992, and November 1992 all 
reflect that she specifically denied ever having had or 
having then arthritis and/or painful joints.  On those forms, 
she was also asked if she had any disease, condition, or 
problem not listed above, and she answered "No" in January 
1991, March 1991, February 1992, and November 1992.  (She 
left that question blank on the April 1991 form.)  At the 
time of the Veteran's discharge from service in September 
1993, clinical evaluation of the lower extremities was 
normal.  Most importantly, in the report of medical history 
completed by the Veteran at that time, she specifically 
checked "No" in response to the question of whether she had 
ever had or had then "'Trick' or locked knee."  She 
attested to the truth of the information supplied by signing 
that document.  Thus, in the three years following 1990 (her 
claimed onset of knee pain), the Veteran consistently denied 
any problems with her knee and denied joint pain.  This is 
entirely inconsistent with her current allegations.

It is not just a matter of there being a lack of evidence of 
in-service complaints of knee pain and treatment (when the 
evidence is replete with multiple medical complaints 
throughout service not involving her knee); rather, it is a 
matter that when the Veteran could have reported knee pain at 
separation, she specifically stated she did not have any.  
When she could have reported joint pain in 1991 (three times) 
and 1992 (twice), she specifically stated she did not have 
any.  

The separation examination records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, and they are akin to statements of diagnosis and 
treatment and are of significant probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Additionally, 
the statements she made in these service records were made 
contemporaneously with the Veteran's service, which makes 
them inherently credible.  Thus, the Board concludes as a 
"finding of fact" that there was no left knee pain or 
treatment in service.  

Further supporting this finding that the Veteran did not have 
chronic left knee pain from overuse in service is a June 1996 
report of medical history completed by the Veteran, wherein 
she again stated "No" to ever having or having then 
"'Trick' or locked knee."  Again, she attested to the truth 
of this statement by signing the document.  The examiner 
noted, "No changes since physical examination of [September 
1993]."  Thus, not only did she deny pain in service, but 
also denied pain for the three years after service.    In the 
"Annual Certificate of Physical Condition," dated June 
1996, the Veteran denied any injury, illness, or disease 
within the last 12 months which required hospitalization or 
caused an absence from school, duty, or civilian occupation 
for more than three consecutive days.  She denied being under 
a physician's care during the past 12 months.  She denied 
taking any prescription medications in the past 12 months.  
She denied having any physical defect which might restrict 
her performance on active duty or prevent her mobilization.  
These documents were completed contemporaneously with the 
time period in question, and thus are inherently credible.  
Thus, service records dated from 1991 to 1996 establish a 
lack of knee pain.  At the hearing before the undersigned, 
she alleged continuous pain from service until the present 
time.  See February 2006 Board hearing transcript on page 15.  
The current allegations contradict the statements she made in 
1996-another basis to find the Veteran's current statements 
not credible.

Interestingly, in the VA Form 21-526, Veteran's Application 
for Compensation or Pension, submitted by the Veteran in 
December 2000, when asked when her joint pain began, she 
stated June 10, 1995, and December 8, 2000-dates which post 
date service.  In the March 2001 VA examination report, the 
examiner stated, "She did not have these symptoms [of joint 
pain] while she was in the Army."  The implication in the 
medical history, as described by the examiner, was that the 
pain began after her discharge from service.  This would be 
consistent with the service treatment records (the lack of 
any evidence of left knee pain, joint pain, or treatment for 
left knee pain).  During the appeal, the Veteran went from 
reporting the onset of pain following discharge from service 
to during service.  Thus, even within the appeal period, the 
Veteran's statements are inconsistent.  

It must be noted that the Board agrees with the parties's 
finding in the joint motion that the Board misunderstood the 
report in the May 2008 examination as to when the Veteran 
received a cortisone injection in her left knee.  In other 
words, it concedes that the appellant was not attempting to 
state that she received the injection in service.  The 
Board's finding that the Veteran's current statements lack 
any credibility is based upon the reasons and bases described 
in detail above (the lack of any consistency with what the 
service treatment records show, including her own statements 
at that time, and what she has stated during the appeal 
process).

The Board also agrees with the parties's finding that, "It 
appears that the [May 2008] examiner's attribution of the 
current disability is to the in-service event: the complaints 
of pain from overuse, and not some unidentified trauma."  
(The parties and the undersigned have all noted that the 
Veteran has denied a specific one-time injury to her knee.  
See joint motion on page 2.)  Nevertheless, the Board does 
not find that this medical opinion provides a nexus to 
service.  Specifically, because the Board explicitly rejects 
the Veteran's current allegations of having knee pain from 
overuse and receiving treatment in service due to its finding 
that the allegations are not credible, this positive medical 
opinion is rejected, as it is clearly based on history 
provided by the Veteran since no service treatment record 
remotely substantiate her allegations of inservice knee pain 
and treatment.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

On this note, the Board also does not find that a remand to 
obtain another medical opinion is needed, as the Board finds 
the Veteran's statements of in-service knee pain entirely 
unreliable, and concludes as a "finding of fact" that there 
was no disease or injury in service involving the left knee, 
to include pain and/or treatment.  Thus, there is no credible 
evidence for an examiner to review to establish that the 
Veteran had knee pain or received treatment in service.  
Thus, a new examination solely to supply a nexus opinion 
would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (the Court need not impose additional burdens on 
the Board with no benefit going to the claimant).  

The Board finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the Veteran's service connection claim 
discussed in the decision herein below.

II.  Service Connection Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether the these three requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis is to a degree of 10 percent within one year from 
the date of termination of service, establishes a rebuttable 
presumption it was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that she developed a chronic left knee 
disability as a result of the physical demands caused by her 
job as a machinist's mate aboard the USS SHENANDOAH, such as 
running on the hard decks and having to constantly ascend 
ladders.  She maintains that she saw a corpsman when her knee 
would swell, who told her to take it easy and gave her 
aspirin.  See hearing transcript at pages 9-12.  The Veteran 
maintains that she did not sustain any specific trauma to her 
left knee during service.  Id. at pages 11-12.  She asserts 
that she has had continual left knee pain since military 
service.  Id. at page 15.

On the question of current diagnosis, post-service VA and 
private examination and treatment records show that in March 
2001, VA initially clinically diagnosed as having 
degenerative joint disease and polyarthralgia.  See March 
2001 VA orthopedic examination report.  Subsequent private 
and VA treatment and examination and reports contain 
diagnoses of patellar chondromalacia with the possibility of 
loose body and hypertrophic sinusitis on the left knee and 
left knee subluxating patella with chondromalacia and torn 
medial meniscus.  See August 2006 report, prepared by J. J. 
Y., M. D. and May 2008 VA orthopedic examination report, 
respectively.

On the question of whether the Veteran had a disease or 
injury in service, for all the same reasons described in 
detail above, the Board finds there was no disease or injury 
(including her current description of pain and treatment) in 
service.  The service treatment records (including statements 
the Veteran made at that time) specifically contradict her 
current allegations of in-service knee pain beginning in 
1990.  

Additionally, because of the Board's finding that the 
Veteran's current statements lack credibility, it also 
rejects any allegation by her of having sought treatment in 
service for her knee pain and allegations of continued pain 
in her knees following her 1993 discharge from service.  As 
pointed about above, she specifically denied having knee pain 
or a past history of knee pain in June 1996-approximately 
three years after her discharge from service.  The June 1996 
report of medical history is accorded high probative value, 
as such statement was made contemporaneously with the time 
period in question.  The first showing of any knee pain was 
in March 1997, three-and-a-half years after her discharge 
from service.  She implied that the knee pain was related to 
her being physically active at that time (which she described 
as involving "yoga, biking, swimming, etc.").  See also 
March 2001 VA examination report (showing that she reported 
that after service, she had opened a flower and gift shop and 
then became a ballroom dance instructor for a couple of 
years); but see March 2006 transcript on page 14 (wherein 
Veteran described her ballroom dance experience as doing "a 
little bit of ballroom dancing like on the side).  An MRI of 
her left knee was done at that time, and was negative.  This 
is evidence that arthritis was not manifested to a 
compensable degree within one year following her discharge 
from service.  Arthritis was first shown in 2001, which is 
almost eight years after the Veteran's discharge from 
service. 

As to the question of a relationship between the current 
disability and service, the Board has already addressed this 
above.  That discussion is incorporated herein.  The May 2008 
medical opinion established a relationship between the 
current left knee disability and service.  However, the 
probative value of this opinion is dependent upon the 
accuracy of the history relied upon, including the history as 
reported by the Veteran.  At the May 2008 hearing, the 
Veteran reported that her left knee pain began in 1990.  As 
described in detail above, the Board accords the Veteran's 
history of the onset of left knee pain in 1990 no probative 
value.  Because the examiner could not make such an opinion 
except based on the Veteran's history (since there is nothing 
in the service treatment records to substantiate her 
allegation of the onset of knee pain in 1990 or any treatment 
during service), this medical opinion is rejected.  See 
Black, 5 Vet. App. 177; see also Reonal, 5 Vet. App. 458; 
Guimond, 6 Vet. App. 69.  

In the August 2008 informal hearing presentation, the 
Veteran's representative pointed out that VA could not ignore 
a medical opinion solely on the basis that it was based on 
history relayed by the Veteran, citing to Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  This is a correct 
statement.  As the Court explained in Coburn v. Nicholson, 
19 Vet. App. 427 (2006), however, reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  Here, the Board has found that the Veteran 
lacks credibility in her report of history that she provided 
at the May 2008 examination and what she described at her 
Board hearing.  This determination is within the Board's 
purview, and the Board finds that it has provided adequate 
reasons and bases for this determination.

There is no other opinion that is supportive of the Veteran's 
claim.  On the contrary, VA clinicians in June and November 
2001 have suggested that x-ray evidence of mild degenerative 
arthritis of the Veteran's left knee was consistent with her 
age and might have been exacerbated by her dancing (at one 
time, the Veteran was employed as a ballroom-dance 
instructor).  See VA outpatient reports, dated in June and 
November 2001, respectively.

For these reasons, the Board finds that the weight of the 
credible evidence is against a finding that any left knee 
disability is the result of a disease or injury in service.  
As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.  The claim is denied.


ORDER

Service connection for left knee disability, to include 
arthritis, formerly considered as polyathralgia, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


